Opinion by
Clark, J.
§ 7 50. Consideration; failure of, may be pleaded against a negotiable note in hands of third party, when, etc. Failure of consideration may be pleaded against a negotiable note, even when the note is in the hands of a third party for value, if the same was assigned after maturity.
§ 751. JVote given for premium due on policy of insurance; plea of failure of consideration of, held insufficient. It is made to appear that the premium on appellant’s policy became due and payable on April 1, 1875, and as a favor to him the note sued upon in this case was executed and delivered by him in lieu of cash. The fact that the payee of the note ceased to transact business as a life insurance company in December, 1875, before the note became due, and transferred its assets to appellee, cannot affect a recovery in the absence of allegation and proof that with such cessation of business appellant was deprived of the benefit of insurance upon his life for the unexpired portion of his policy. This was not shown, but on the contrary it does appear that appellee, by virtue of its transaction with the original payee, the Texas Mutual Life Insurance Company, succeeded to certain rights *413of the latter, and assumed its liabilities. It is not pretended that appellee is insolvent and unable to make good its liabilities.
March 20, 1880.
Affirmed.